Citation Nr: 0427997	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  04-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge from the RO, via videoconference.  A 
transcript of the hearing is associated with the claims file.

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified when 
further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the RO 
declined to find that new and material evidence had been 
submitted to reopen a claim of service connection for 
internal derangement of the left knee with subpatellar 
chondromalacia.

2.  The evidence added to the record since the April 1997 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for a left knee disorder, and is so significant as 
to warrant readjudication of the merits of the claim on 
appeal.



CONCLUSION OF LAW

Evidence received since the April 1997 rating decision, which 
declined to find that new and material evidence had been 
received to reopen a claim for service connection for 
internal derangement of the left knee with subpatellar 
chondromalacia, is new and material, and the claim for 
service connection for a left knee disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim to reopen has 
been obtained and associated with the claims folder.  
Moreover, his hearing testimony is of record.  The record on 
appeal is sufficient to resolve the matter as to whether the 
claim should be reopened.

II.  New and Material Evidence

The RO, in a decision dated in April 1997, declined to find 
that new and material evidence had been received to reopen 
the veteran's claim for service connection for internal 
derangement of the left knee with subpatellar chondromalacia.  
The RO found at that time that evidence submitted was new but 
was not material, because it failed to establish that the 
veteran's in-service knee injury was chronic in nature or 
that it was in any way related to the knee problems he had 
suffered since discharge.  A previous February 1993 rating 
decision had denied service connection for internal 
derangement of the left knee with subpatellar chondromalacia, 
on the ground that it lacked evidence of continuity of 
symptomatology from the date of injury in service to 1979, 
when the veteran claimed to have undergone surgery on his 
left knee.

The evidence of record at that time included the veteran's 
service medical records.  A January 1963 entrance examination 
showed the veteran's lower extremities were normal, and he 
was found acceptable for service.  A November 1965 treatment 
record showed a strain of the medial collateral ligament of 
the left knee.  A cylinder cast was applied.  December 1965 
records show the veteran's cast was removed that month.  Upon 
separation in February 1966, the veteran checked a box 
indicating history of a "trick or locked knee."  On 
examination, the veteran's lower extremities were normal, and 
no defects or diagnoses were noted.

February 1977 records show the veteran was hospitalized with 
a fracture of the left patella.  He underwent excision of 
loose bodies of the left knee.  He had fallen down some 
stairs in February 1976 and suffered severe twisting of his 
left knee.

In a June 1992 written statement, the veteran's ex-wife 
indicated that she had lived with the veteran since May 1968 
and had seen him take menial jobs because of his injury.  She 
felt that without the injury he would have been better off 
financially.  She said he had a handicap that restricted and 
impaired his abilities in life in general, and especially on 
jobs that demanded full use of both legs.

In July 1992, the veteran underwent VA joints examination.  
He complained of locking of his knee since his injury in 
service.  He had not lost any work time because of his knee 
within the past year.  On examination, there was a five-inch 
scar over the medial aspect, which was well healed.  He had 
some decreased sensation lateral to the scar.  The collateral 
and cruciate ligaments were intact.  There was 2+ subpatellar 
crepitation, and there was no effusion.  He had a positive 
lateral McMurray test and probably had a torn lateral 
meniscus, which was the cause for his intermittent locking.  
There was no quadriceps atrophy and no external deformity of 
the knee.  The range of motion was from 135 degrees of 
flexion to 180 degrees of extension, the total range of 
motion being 135 degrees.  The diagnoses were internal 
derangement of the left knee with probable lateral meniscal 
tear and a history of medial meniscectomy and subpatellar 
chondromalacia without effusion with minimal-to-moderate 
symptomatology.

In an April 1996 written statement, G.R.Z., M.D., indicated 
that the veteran injured his left knee in February 1996 when 
he slipped on some ice.  There was a history of some locking-
type episodes, pain posterolaterally, a sensation of 
fullness, a positive lateral McMurray's test, and negative 
instability testing of the knee.  The veteran continued to 
experience pain in the posterolateral aspect of the knee.  
The pain radiated along the posterolateral hamstrings.  The 
veteran complained of mild instability of the knee.  
Lachman's testing revealed negative anterior posterior 
instability signs.  X-rays showed some early degenerative 
changes, with a question of a loose body out in the lateral 
aspect of the knee.  The diagnosis was probable lateral 
meniscal tear.  Dr. Z opined that the veteran's symptoms were 
probably directly related to the fall in February 1996.

In an August 1996 written statement, Dr. Z indicated that he 
treated the veteran following his arthroscopy for continuing 
posterior tendonitis of the right knee.

In an October 1996 written statement, Dr. Z indicated that 
the veteran's knee range of motion and situation appeared to 
be pretty much stabilized.  He opined that the veteran was at 
maximum medical improvement and could be given some type of 
retraining.  Dr. Z did not believe the veteran could return 
to his previous occupation as a heavy equipment 
operator/truck driver.

The April 1997 RO rating decision was final based upon the 
evidence then of record.  However, a previously denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must consider all the 
evidence submitted since the last time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1997 rating decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for left 
knee disorder, is whether the previously denied claim ought 
to be reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.




The current changes to 38 C.F.R. § 3.156(a) that define new 
and material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) 
(2004)).  Since the veteran's request to reopen his current 
claim was filed in January 2003, the regulations in effect 
after August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Added to the claims file are VA outpatient records dated from 
November 2001 to March 2003.  The veteran complained of 
bilateral knee pain, mostly on the left.  In March 2003, the 
diagnoses were degenerative joint disease and osteoarthritis.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  The veteran 
testified that he was in service in 1965 when he injured his 
left knee and was hospitalized.  He was placed in a full, 
stiff cast.  He further testified that his knee had bothered 
him ever since the initial accident.  He indicated that he 
applied for Supplemental Security Income (SSI) and Social 
Security disability benefits, and that these claims were 
pending.  The veteran stated that he fell down some stairs in 
1979 and injured his left knee.

This additional evidence is new, and does bear directly on 
the question of whether the veteran has a left knee disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disabilities and their origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claim on appeal, 
especially in view of the low threshold for reopening 
articulated in the Hodge precedent, supra.  Thus, this 
evidence is new and material, and we may reopen the veteran's 
claim of entitlement to service connection for a left knee 
disorder.




However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a left knee 
disorder on a de novo basis.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and the appeal is, to that extent, granted.


REMAND

Consistent with the VCAA, discussed above, and the new duty-
to-assist regulations, after reviewing the veteran's case, 
the Board believes that additional evidentiary development is 
needed prior to final appellate consideration of this claim.

The Board notes that, while the veteran underwent VA 
examination in July 1992, the examiner did not provide a 
nexus opinion, nor did the examination report indicate 
whether the veteran's service medical records were reviewed 
in conjunction with the examination.  Therefore, the Board 
believes that a remand is necessary to afford the veteran 
another, more complete VA examination.

Furthermore, the veteran indicated during his May 2004 Board 
hearing that he had applied for Supplemental Security Income 
(SSI) and disability benefits from the Social Security 
Administration (SSA).  The Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  Accordingly, the RO 
needs to determine whether a decision has been made on the 
veteran's SSA benefits claim(s).  If it is found that the 
veteran is receiving SSA disability benefits, the veteran's 
records should be obtained in connection with his VA claim.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for his 
left knee disorder.  The RO should then request 
all additional pertinent medical records from 
these medical providers, not already of record in 
the claims file.

3.  The RO should contact the veteran and clarify 
whether he is in receipt of Social Security 
Administration (SSA) disability benefits and, if 
so, the RO should contact the SSA and request 
copies of all medical records and administrative 
decisions considered in regard to the veteran's 
claim for SSA such benefits.

4.  The RO should arrange for the veteran to be 
afforded a VA medical examination to determine 
the nature and etiology of his claimed left knee 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should indicate if the claims 
file was reviewed.  The examiner should conduct 
an examination of the veteran's left knee, and 
provide a diagnosis of any pathology found.  As 
to any disability found on examination, the 
examiner should specifically comment on the 
etiology of disability.  In particular, the 
examiner is requested to comment on whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that any disability 
found is related to any incident of military 
service, to include a left knee injury in 
November 1965, or whether such a relationship is 
unlikely (i.e., less than a 50-50 degree of 
probability).  In opining as to the etiology of 
the veteran's left knee disorder, the examiner 
should specifically address and incorporate the 
veteran's documented left knee injuries and 
treatment in February 1977 and February 1996.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a left 
knee disorder.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the July 2003 statement of the case.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



